Case 3:13-cr-00071-VLB Document 1378-1 Filed 05/07/20 Page 1 of 8




                  EXHIBIT
                    ONE




                                                                    '       .
                                                                        . ...


                     ,   .                                     -·
                     Case 3:13-cr-00071-VLB Document 1378-1 Filed 05/07/20 Page 2 of 8


                                                                    Federal Medical Center, Devens
                                                                            Health Services

                                                                    Forill:     Inmate [lee uest for Com asslonate Release Consideration


 TO:                                                                                    DATE:
 MEDICAL SOCIAL WORK                                                                               A ril 21, 2020
                                                                                        REGISTER NO:
                                                                                                             21      6-( 14
                                             .                                          UNIT: CAMP

Instructions: In order to be considered for Compassionate Release, you must complete this form and send it to the Medic~l .Social
Worker. The infonnation will be used to determine if your request for Compassionate Release meets the minimum guidelines for
consideration, as referenced in the Program S!atement 5050.50, Compassionate. ReleaselR.cduotion in Sentence. The Social Worker
will meet with you regarding your request if further information is needed.

l.         Check the category you are requesting Compassionate Release Consideration: (only one per request)
D   Request based on tyledical Circumstances
        0        Medical Tenninal (estimated life expectancy of 18 months or less) _ _ _ _ _ __
        0        Medical Debilitated (completely disabled, unable to perform activities of daily living and totally confined to a bed or
                chair OR only capable of limited self-care and confined to a bed or chair more than 50% of waking hours)
0 Request based on Non-Medical Circumstances-Elderly Inmates
        0 Request based on Elderly Inmates over 65 with Medical Conditions who have served more than 50% of sentence
        0    Request based on inmates age 65 or older who have served the greater of 10 years or 75% of the tenn of imprisonment
             to which the inmate was sentenced
        0 Request based on Elderly Inmates over 70 who have served 30 years or more of their term of imprisonment
             (offense that occurred on or after November I, 1987)
D Request based on Death or Incapacitation of the Family Member Caregiver where you are the only caregiver for your minor child
D Request based on Incapacitation of a Spouse or Registered Partner where you are the only available caretaker
[}l Request based on extraordinary or compelling circumstances


2.         Explain the extraordinary or compelling circumstances, which could not have been foreseen at the time
           of your sentencing you believe warrant Compassionate Release consideration. Continue on back, if
           necessary. Tam diahetjc and the living arrangements at the prison
                puts me in danger of contracting CQVID-19, virus.
3.         Explain your proposed Release Plans and continue on back, if necessary. The information should
           include the following detailed infonnation:
           1. Address and phone number of where you plan to live .
              . 794 Calle Jose COrde o B.0 Barahona, Morovis P.R 00687 939-251-1247
           2. Your family supports in the community.
                     Juan C. Rivera Pagan(brother)
           3. How you plan to cover your medical expenses and supp01i yourself.
                 11,rnugb. my wHe healLh insurance plan.
           4. Where continued health treatment and services will be received.
                  Will use a local medical center.
                                                                   Sensitive Limited Oflicial Use Only
 A copy of this Forni will be kept in the Medical Record section 6 and Inmate's Central File, and the original will remain with the Medical Social Worker.
                                                                                                                                                     June2019
                                                                                                                                                      R-Dev 079
Case 3:13-cr-00071-VLB Document 1378-1 Filed 05/07/20 Page 3 of 8




                  EXHIBIT ·
                       TWO
                                                                       Case 3:13-cr-00071-VLB Document 1378-1 Filed 05/07/20 Page 4 of 8


                                                                                                                                      ®ffice of f~e 1'.ttornel! irneral
                                                                                                                                           llfaa~ingfon, 'fl. QI. 205.30


                                                                                                                                                          March 26, 2020


                                               MEMORANDUM FOR DIRECTOR OF BUREAU PRISONS

                                               FROM:
                                               SUBJECT:
                                                                                                                        THEATT0RNEYGENERAL
                                                                                                                        Prioritizalion of Home Confinement
                                                                                                                                                                                    w~
                                                                                                                                                                                    A§   Appropriate in Response lo
                                                                                                              ...
                                                                                                               (/
                                                                                                                  -' COVID~ I 9 Pandemic


                                           Thank you for your lremendous service to our nation during the present crisis. The current
                             _· _s.i!)la}lon is ?hallenging for us all, bµt l have great.confidence in the ability of the Bureau of Prisons
                           · (BOP.)' tq perform its critical mission during these difficult times. We have some of lhe best-run
         : .- ..~: ..:,..·_r,>1:i,s-qA:s..:i.fl ··the••Werlli.l afl~- "1- am oon'fi0er-it -in,0tii=--al:.>Hit,y-Ls-•k~®p.> inmal s-~ifl• 0ur-.-pr-isoAs--as -s,a,fu-as-....
          . , , '. • · '. p(jss~~Je·from t~e pande~ic currently sweeping across the globe. At the same lime, there are some
    . . ·:: .. •·._. -..atirjsl< inm¥te~_wbo a~e n~m-violent and pose mirtlmal likelihood of recidivism and who might be
            : : -,--l ~ .. :·, ,s,jrl'er..                         ~ervt~i
                                                     'theit_:s 11tences in home confinerne:nl rather than in BOP-f~cil ities. I ani issuing this .
    . .. i ~) --~/.!/tvl~l!}<lr~durn tg ensµr~ t.batwe ·uti li,ze home confine.men{; where appropriate, to pro teat the health
                    Oq    ~   .    \       '       ..    •   '     I       •        •   •   t                       '   #   •·        *         ••

     •· -~ ··' ·-~:-:"'-~~ ·s ·f¢tY.·Qt:B.,0~ personnel and. the people-in o:utcu~ ody._
            1·• ••• -: _,..                             ·. _. •.                '\..' : ·-                                                  '                 -       •         •
    :- .· ,:_::..: ·~-:'.~\L_': .: ~MNSFER OF : lNMAT.'ES .TO . HOME CONFINEMENT                                                                                                                                 WBERE
       ·. :>·.·.-:., if:," :·APJ>ROP.RIATE TO DECREASE Ti-lit 'RISKS TO THEIR HEALTH
            •            • • •
                         :        ....• : ... ' •
                                               I    •~ !
                                                        ',•        .       .,              .                          .
                                  _. · :··\... ~. , : One ·o{BOP's t0ols to manage th~ p'dSOI'} populati~n and keep imnates safe; is the ability to
·:.,                , .:'. · ,.~: $ra~t:certaf~.i!1gip°ie .pri~oners h~jne confix:re~ent fo ce~ain c;ircumstanees. I am hereby directing
                                                                 to
    - . ·.• ·;.·:· ·-·..:' •;j•.y§i-t. P,ri~ jli~'th~ _use of your various ~tat\ltOfY:~uthoritfas to grant home confinement for inmates
       ·• . ' .... =·, :s~king transfer jn conn·ection with lhe ongoing COVID- l·_g pandemic. 'Many Inmates will be safer·
          . ·• ·. ·: in ·,aop f~cilities where· the 'population is controlled .and there is reaoy access to doclors and
             . ·. : mediQ~I -~ire. .But fqr ~cine ellgible in'mates, . home ·confinement might be more effective in
                  ;_; :·' µrptecting_their .he~lth. .               ·
                                                                       t        I                                                '•




             +.,".~,....·\; '. '.~·<  . / :. 1n.. ass~s1rrg which inmates ·_ slioutd--beJ~ranted home co11finement pt1rsuan1 to th1~
                •    t   :•••          I                               • \,         •.          I         •    ••                •                                •                                •




·      ~                       ,~·· ?V'(ernorruiQ~m- rou are' fo ·consider: lhe ·r9t~lity of.circumsrance-s for each individµal inniate, the
                                                                                                      1
           ·.·.':;; ,. '. · .:· _.-stat\ttbry :::~ec1uirembnts .far                                                                       .home      con~nen1ent, · and . the following no·n:exhaustive list of
           ·· · . ·: : :,._dis~ritfonar°y°f?,~tors: · · · ·                                                                                            · . ·.                  .

                                                                                    ·• ·.~e ige a!'ld vulnerability of the.inmate t9 COYID· 19, in accordance with the Centers
                                                                                                    f9r ·D!~eijse · so·~rt~l and Preventioi:i (C.~9_-guidelines~                                  . .             ,·
                                                                                                              .,                                                          .·.




                                                                                                                                                     .    '   ,
                                                        Case 3:13-cr-00071-VLB Document 1378-1 Filed 05/07/20 Page 5 of 8
                                                  Memorandum from the Attorney General                                               Page 2
                                                  Subject: Prioritization of Home Confinement As Appropriate in Response to COVID-19
                                                           Pandemic



                                                                                  •               The security level of the facility currently holding the inmate, with priority given to
                                                                                                  inmates residing in low and minimum security facilities;

                                                                                  •               The inmate's conduct in prison, with inmates who have engaged in violent or gang-
                                                                                                  related activity in prison or who have incurred a BOP violation within the last year not
                                                                                                  receiving priority treatment under this Memorandum;

                                                                                  ~               The inmate's score under PATTERN, with inmates who have anything above a
                                                                                                  minimum score not receiving priority treatment under this Memorandum;

                                                                                  •               Wh~ther the inmate has a demonstrated and verifiable re-~ntry plan that will prevent
                                                                                                  recidivism and maximize public safety, including verifica~iori that the conditions under
                                                                                                  which the inmate would be confined upon release would present a lower risk of
                                                                                                  contracting COVID~ 19 than the inmate would face in his or her BOP facility;

                                                                         ,.       .                The inm~te's crime of conviction 1 and-assessment of the d_anger posed by the inmate to
                                                                                                   q1e c~mmunity. Sorrie offenses, such as sex offenses, will render an inmate ineligible
                                                                                                  .Cor-•.home.. detention .... - Other~ seci9us.~offe.nses...sho.llld w.eigh .niore .heavily againsL_
                                                                                                   consideration for home detentioy1.
             1
                 71                    +           '     I      'I       I




         _:•_ ·: ·-<· .. :;, :/         In acldition i'c,> considering these factors, .before granting any inmate discretionary r~lease,
   . ·: ·.. ~. :•: .. -·. :; ;thy.Bbf' *.~.fca~J?,irector, or ·someone h<f dc:signa(~.s•. wil.11 based on· CDC guidance, rnak~ an
  · .··... ,, : ·. .?ii./·~s~e~fuent bflhe inrrra1e's risk -factors for'severe COVID-19 illhess. risks of COVTD-19 at the
  ,., . :. ··;:/'·i . .:. ,'ir~~~:·i ·'ptisbn'f~'e:ilily,·· as Well as the risks of c6YID-19 at lhe \ocation·fo which the inmate seeks
     ·:=,    ::.: :' '.1:'{ .... h~m:e'cotjffo~m~l)t.' \1/e.sboulci n9t gr~mt hon-;econfinement to inmates when doing ·so is .likely to
                 <
· ·t. ·. ,,··;,r. ·. ·::in.ire\i5e t1j~(ri~k:?f contra~ting·CO:Vll~-l 9. You sh!)uld grant home cqnfinement only when BOP
       · ·: . .' .···~ /-:r'. n~tcletenn\n~cl...:....based on the· totality of the cirqumstances for each individual .inmate-that
        . '.~ ·.~.~•-.::. ·':<~\a~~fer ~~.11f
                                          to       co~fin°yment is likely not tq.in.crease tl e inmate's risk ?f contracting CQVID-.19 .
         • . .=:~ .j- . -,,. ·. \ ·:· : .... ~- '\' > " '~. .      ~                                                          f       •..   .'   '            '



  _·. · ·: ;.;·. :· .:,. ~:: ,.: ri:-:= /_ reacirECTJNG THE PUBLrc ·.                                                                                                        .· .-
 ·.. ·\_\_.~'--.>:-'..::~·•.•,~·-. . ·,,,'•'::..:-.: . . . '. :••· .-.                                                                                                    .:._·. .'   ·.   '   .
           ; . - :•(:- •, . .: .: .While we have. an obligation to protect BOP·personnel and ~he people in BOP cu~tody, we
          •. ·.               ·~a1s·o l1ave·ai~:0}1ligati\:m·~o ·proiect the pub!lc. ~af. _m.~ ns wr; cannot take any ris~ oftransferting
     . . : ,- . . . , l·nrhates .to 'h9fne confinement that wi II con'tribute to the spread of COVTD-19·, or put the public ·at'
            .: :. . ·, ·nslciri ;tb.erw~ys. · I ain therefore directing you ..to:place any inmattqo whom yo4 graot home
                                                                                                                  a
      '··~·::_.: .::. :-.; ·. i.confi~eh16~t in m~riqat6ry J4. day qua~~~ue'period before that inma-!e-is discharged from a BOP
      •. :•'( . ~:·<·;- :•. ,.fa.¢.Uity'td ,Home ci:mfil)f?meri·t Inmates· t~sfen:~ .to home confinement under this prioritized .
     } :=        :< .>:· ::.
                           ~ ,Pi;h ~: ~tii,,utdJ)s'o b_e ~·subji;~t t<;>. lpcation rromtq_ring services and, wb.ere a courl order is entereq,
  · · .. :t: ;. ·. :,·be·subJect lQ·sup~i~e<l rel~ase- ·.                          .     .      .
  .      .                                             .,--·,·                            .                       ·'· .                                  .
 . ·. /.'.•,.' ~ ." >: :·*e.' m\1sfdo.th~,best we can t.o minin:riz~ Hie risk of coyrD-19 to those·in our custody,
                                                                                      :       "                                             "                        '



 .. ,·,·. :; _,[ <~ . . .•while''als.o· ~f~ittli~lng the- risk to·'the public. l tn1111l<. JOU for your service to the country and
 ,\ .            -. : . :- ·: :. :~· aS$(Stane~; ,ih. iriipletrieuti~g this M~mor~nd:l:'lrn,                                                                                          ..
 ... ;-:y:;{}i/ ; . ": _. '                                                                                                                                          .-· . .. .-
                           :. • • • ....            .1          •        ~ '\             • ••       •    :I        -.




                                                                                                                        ...
                 t(   <I   J• ,,   0       ~- '   r'• I t I •        I        •

                                                                                              .: .                 •,
                                                                                                  .· .... :
                      ;., ,·.                                                                        . .      '

                                                                                                                                            ..               ... .
                                                                                                     .- .... _.
                                                                                                         ·,
                                                                                                                                  ~                  ;
                 Memoranoum
                          Case rrom  LDt: 1-\.uumt:y u1::111::nu
                                3:13-cr-00071-VLB          Document 1378-1 Filed 05/07/20 Page 6 of rage
                                                                                                      8                                                                                                                                                                                                j

                 Subject: Increasing Use of Horne Confinement at Institutions Most Affected by COVID-19


                         The last thing our massively over-burdened police forces need right now · is the
                 indiscriminate release of thousands of prisoners onto the streets without any verification that those
                 prisoners will follow the laws when they are releas~, that they have a safe place fo go where they
                 will not be mingling with their old criminal associates, and that they will not return to their old
                 ways as soon as they walk through the prison gates. Thu~, while I am directing you to maximize
                 the use of home confinement at affected institutions, it is essential that you continue making the
                  careful, individualized determinations BOP makes in the typical case. Each inmate is unique and
                  eacn requires the same individualized determinations we have always made in this context.

                       . I believe· strongly that     should do everything we can fo protect the inmates in    we
                                                                                                            care,                                                                                                                                                                       our
                 but that w~ must do so in a careful and indiyic:\wui.z¢ way that remams faithful to our duty to
                 ~rotect the public arid tli.e law enforcement offi~rs who protect us alL




             . .... . . .
                 ''
                  .   . ·~ ••             . .
                                                    .     :t
                                                                                                                                                  .. - ~ ... •        "Y       •- • •          0   -•H • ..   oo   II   ... .... ...-,_ , ,,
                                                                                                                                                                                                                          ,


                                                                                                                                                                                              . ',
                                                                                                                                                                          ...
                                                                                                                                                                  ~
                                                                .                                                                                   ..
                                                                                                                                                 ... ,   •   •             0       e I


                                              -: : '·                -:               ... ~ . .                                                                                ,
                                     ~' ,_ : • ~'.• :~ I :                           r                  •   'I•,.•
                                                                                                                                        .         _., .
                                                                                                                                                                                   .
                                          ~· ·- ~.
                                               I         ,• •
                                                                                                                                                                               ~                                              ;'' .
                                     ,,             ~                         .          .. .
                                                                                                                                                                               ..
                                                                                                  .,•

      . \   ..                                           •.. ! .
                                                                                                                                            '•
                                                                                                                                                                           -....
                                                                                                                            ,   .                                              ...                                                          ;


                                                                                                                                                                          :    ...
-·,                                                                                                                                                                        '   ......
                                                                                                                                                                                                                              ...          -:_I•                        '
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                            .- ·. :

                                                                                                                .. - ,.                       .. '' .
                                                                                                                                                             ,. , ···.
                                                                                                                                                                  .. '    .
                                                                                                                                                                 • • • ,· 1
                                                                                                                                                                                         ,,
                                                                                                                                                                                                                               ..     "'    0      I
                                                                                                                                                                                                                                                       :. .
                                                                                                                                                                                                                                                                                                               '           ..
                                                                                                                                             ...
                                                                                                                                                                                                                                                                        I       •       ";
                                                                                                                                                                                                                                                               •    •       i       •



                                                                                                                 ...   •,
                                                                                                                                                                                                                                                                                                                   . ,.. .
                                                                                                                                                                                                                                                                                                           ··•,
                                                                                                                                                   .-                                                                                                     i"       I ,. •,

                                                                                                                                                                                                                                                                                                                                        ·.
                                                                                                                                                                                                                                                                                         ,1 •                                  ,!_.
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                           &       •   •




                                                                                                                                                                                                                                                                                         .                                               .
                                                                                                                                   ..
                                                                                                                                ,, .                                                                                                                          .
                                                                                                                                                                                                                                                                   ..: ,-                              -: '                -   '




                                                                                                                                                                                  ..'
                                                                                                                                                                              ·~ ·..                                          ... '    ..                                   ,. ,.
                                                                                                                                                                                                                                                                                              !.            ..
                                                                                                                                                         ·•:..                                                                                                                      '
                                                                                                                                                                                                                                                                                                   •

                                                                                                                                                                                                                                                                                                           ,.  I



                                                                                                                                                                                                                                                                                                       . .- ... .
                                                                                                                                                                                                                                                                                                                       1#           I            ••


                                                                                                                                                                      ;
                                                                                                                                                                           .•, .. .
                                                                                                                                                                               .                                                                          •,..... "' _.                                    '
                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                               . ..
                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                                                                                                                                                                                                           &       ._   - ~.
                                                                                                                                                                                                                                                                                                                                                      ·:,.
                                                                                                                                                                                                                                                                                                               ...... , ..                   :

                                          .        ' .
                                                        ·,-     ~~ ••          1'.    • •


                                              . .: • ...-,
                                                                 •        I
                                                                                  ~

                                                                                              - -:                                                                                                   .   '

                                                                                              .
                                                                                          -- . , ...
                                                                                      ·-.    ·.                                                                                                                                                                                                                    ,       .
                                                    l·''• .                   .-.,    ,     '•
                                                                          '• ••           I •••



                           ,,·•
                                .,
          Case 3:13-cr-00071-VLB Document 1378-1 Filed 05/07/20 Page 7 of 8
                           ©ffice of t~e l\ttarnCQ ~enerul
                                      1llTas~ington.1E.@.20530


                                                                     April 3, 2020




     MEMORANDUM FOR DIRECTOR OF BUREAU
                                 -     OF PRISONS                                                                                   '




     FROM:             THE ATTORNEY G E ~ E R A ~
.   . $jJBJECT: ·...   Tncreasing -Use cf Home CorifiReci,ent at Tnstit\.1tio11s Most Affected by
                       COVID-19                .            ..                  .




                                        -   •   •   •       _.   I
                                                                     ••   :   •

                                                                                  .. - .....
                                                                                       ••••       :


                                                                                                  .,
                                                                                                       •,."' ,   0'


                                                                                                                  :
                                                                                                                      I

                                                                                                                          . ... ·       ..   ~   .
                                                                              .   "
                                                                                       ,·         .·.
                                                        .        . ·:•:'.._                   ;
                                                                                     . . ..- . .. ..
                                                                                                       •.             .
                                                                              .... .-...
                                                                                   '
                                                                                                       .•, ... .
                                                                                                            '•

                                                                                                           .
                           t   .,··
           Case 3:13-cr-00071-VLB
Subject: Increasing                   Document
                    Use of Horne Confinement     1378-1 Filed
                                             at Institutions                 Page 8 of 8~
                                                                  05/07/20by COYID-19
                                                             Most Affected


         While BOP has taken extensive precautions to prevent COVTD-19 from entering its
facilities and infecting our inmates, those precautions, like any precautions, have not been perfectly
successful at all institutions. I am therefore directing you to immediately review all mmates who
have COVll)-19 risk factors, as established by the CDC, starting with the inmates incarcerated at
FCI Oakdale, FCI Danbury, FCI Elkton, and similarly situated facilities where you determine that
COVID:.19 is materially affecting operations .. You should begin implementing this djrective
immediately at the facilities I have specifically identified and any other facilities facing similarly
 serious problems. And now that I have exercised my authority under the CARES Act, your review
 should include all at-risk inmates-not orily those.who were previously eligible for transfer.




                                                  ...        :
                                                        ,•       .....~..
